Status of the Claims
Claims 1-20 are allowed

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Morris on 07/13/2022 and follow up telephone conversation on 07/20/2022.

The application has been amended as follows: 

Please amend claims 1, 3, 8, 10, 12, 15, and 17 as follows. Claims 2, 4-7, 9, 11, 13-14, 16, and 18-20 should remain as originally presented in the claims filed 10/18/2021.

1. (Currently Amended) A computer-implemented method, comprising: 
receiving, by a server device, an indication of a user selection of a selectable element rendered at a graphical user interface of a first computing device, 
wherein the selectable element is rendered at the graphical user interface of the first computing device while an application is executing at the first computing device, and 
wherein the selectable element is rendered at the graphical user interface with a command phrase that includes natural language content, which, when provided as a spoken input by a user to an automated assistant interface, prior to the selectable element being rendered at the graphical user interface of the first computing device, transitions an automated assistant into an operating state in which the automated assistant causes an operation associated with the application to be performed; and 
in response to receiving the indication of the user selection of the selectable element: 
identifying multiple computing devices associated with an account of the user associated with the first computing device, wherein the multiple computing devices include at least the first computing device and one or more additional computing devices; 
selecting a particular computing device of the one or more additional computing devices for initializing the automated assistant, from among the multiple computing devices, based on the operation associated with the application that is to be performed; and 
causing, in response to the selection of the selectable element and based on selecting the particular computing device, the automated assistant to: 
initialize at the automated assistant interface of the particular computing device, 
perform the operation associated with the application, 
transition into a state in which the automated assistant monitors, at the automated assistant interface of the particular computing device, for one or more additional spoken utterances of the user at the automated assistant interface of the particular computing device, and 
provide one or more additional selectable elements at the automated assistant interface of the particular computing device, the one or more additional selectable elements being selectable by the user to cause the automated assistant at the automated assistant interface of the particular computing device to perform one or more additional operations associated with the application.

3. (Currently Amended) The computer-implemented method of claim 1, further comprising: causing the first computing device or the particular computing device to audibly render the command phrase.

8. (Currently Amended) A system comprising: 
memory and one or more processors, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
receive, by a server device, an indication of a user selection of a selectable element rendered at a graphical user interface of a first computing device, 
wherein the selectable element is rendered at the graphical user interface of the first computing device while an application is executing at the first computing device, and 
wherein the selectable element is rendered at the graphical user interface with a command phrase that includes natural language content, which, when provided as a spoken input by a user to an automated assistant interface, prior to the selectable element being rendered at the graphical user interface of the first computing device, transitions an automated assistant into an operating state in which the automated assistant causes an operation associated with the application to be performed; and 
in response to receiving the indication of the user selection of the selectable element: 
identify multiple computing devices associated with an account of the user associated with the first computing device, wherein the multiple computing devices include at least the first computing device and one or more additional computing devices; 
select a particular computing device of the one or more additional computing devices for initializing the automated assistant, from among the multiple computing devices, based on the operation associated with the application that is to be performed; and 
cause, in response to the selection of the selectable element and based on selecting the particular computing device, the automated assistant to: 
initialize at the automated assistant interface of the particular computing device, 
perform the operation associated with the application, 
transition into a state in which the automated assistant monitors, at the automated assistant interface of the particular computing device, for one or more additional spoken utterances of the user at the automated assistant interface of the particular computing device, and 
provide one or more additional selectable elements at the automated assistant interface of the particular computing device, the one or more additional selectable elements being selectable by the user to cause the automated assistant at the automated assistant interface of the particular computing device to perform one or more additional operations associated with the application.

10. (Currently Amended) The system of claim 8, further comprising: causing the first computing device or the particular computing device to audibly render the command phrase.

12. (Currently Amended) The system of claim 11, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to: provide, to the server device, data that identifies application content previously displayed at the graphical user interface while the application is executing and prior to rendering the command phrase with the selectable element, wherein at least a portion of the command phrase describes the previously displayed application content.

15. (Currently Amended) At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations:
receive, by a server device, an indication of a user selection of a selectable element rendered at a graphical user interface of a first computing device, 
wherein the selectable element is rendered at the graphical user interface of the first computing device while an application is executing at the first computing device, and 
wherein the selectable element is rendered at the graphical user interface with a command phrase that includes natural language content, which, when provided as a spoken input by a user to an automated assistant interface, prior to the selectable element being rendered at the graphical user interface of the first computing device, transitions an automated assistant into an operating state in which the automated assistant causes an operation associated with the application to be performed; and 
in response to receiving the indication of the user selection of the selectable element: 
identify multiple computing devices associated with an account of the user associated with the first computing device, wherein the multiple computing devices include at least the first computing device and one or more additional computing devices; 
select a particular computing device of the one or more additional computing devices for initializing the automated assistant, from among the multiple computing devices, based on the operation associated with the application that is to be performed; and 
cause, in response to the selection of the selectable element and based on selecting the particular computing device, the automated assistant to: 
initialize at the automated assistant interface of the particular computing device, 
perform the operation associated with the application, 
transition into a state in which the automated assistant monitors, at the automated assistant interface of the particular computing device, for one or more additional spoken utterances of the user at the automated assistant interface of the particular computing device, and 
provide one or more additional selectable elements at the automated assistant interface of the particular computing device, the one or more additional selectable elements being selectable by the user to cause the automated assistant at the automated assistant interface of the particular computing device to perform one or more additional operations associated with the application.

17. (Currently Amended) The at least one non-transitory computer-readable medium of claim 15, further comprising: causing the first computing device or the particular computing device to audibly render the command phrase.
















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closet prior art of record is van Os (US 2015/0382047 A1). However, neither van Os nor any obvious combination of prior art including van Os teaches all the limitations of the independent claims.

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“causing, in response to the selection of the selectable element and based on selecting the particular computing device, the automated assistant to:… provide one or more additional selectable elements at the automated assistant interface of the particular computing device, the one or more additional selectable elements being selectable by the user to cause the automated assistant at the automated assistant interface of the particular computing device to perform one or more additional operations associated with the application.”

Regarding Claim 8, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“cause, in response to the selection of the selectable element and based on selecting the particular computing device, the automated assistant to:… provide one or more additional selectable elements at the automated assistant interface of the particular computing device, the one or more additional selectable elements being selectable by the user to cause the automated assistant at the automated assistant interface of the particular computing device to perform one or more additional operations associated with the application.”

Regarding Claim 15, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“cause, in response to the selection of the selectable element and based on selecting the particular computing device, the automated assistant to:… provide one or more additional selectable elements at the automated assistant interface of the particular computing device, the one or more additional selectable elements being selectable by the user to cause the automated assistant at the automated assistant interface of the particular computing device to perform one or more additional operations associated with the application.”

These limitations, in specific combination as recited in independent claims 1, 8, and 15, define the patentability of these claims. Dependent claims 2-7, 9-14, and 16-20 are patentable for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./           Examiner, Art Unit 2173      

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173